Title: Abigail Adams to James Lovell, 28 July 1779
From: Adams, Abigail
To: Lovell, James



Dear sir

July 28 1779


Your favour of july 16 this moment received the contents of which have awakend in my Bosom the anxiety which had before almost subsided. By a Letter dated some time in june which you must before this time have received you have found that I had similar inteligance to what you have communicated. But I was strangely puzled, I knew not what to think. I had never received a hint of the kind from you. Upon Mr. Adams’ return I desired my very worthy and attentive Friend General Warren to inquire into the Matter, which he did and was assured by him that my Friend was not recalld and that congress had no expectation of his return. Mr. A expressd some little surprize that I should even be anxious about his situation abroad, but believe me sir I knew the temper and disposition of my Friend too well to suppose that he would wish to be detained abroad an unemployed spectator—a useless figure. Nor is he sufficently
the man of pleasure to be happy from his family unless he was rendering his country essensial service. But if that country had no further Demand upon him, methinks they might with honour have restored him to his family, and not have left him neglected and unnoticed. Far far be it from me to accuse him with Rashness. What ever I may suffer from fears, apprehensions and anxieties I must approve his conduct even tho in consequence of it he should become a prisoner to the Mad Tyrant of Britton.
You refer me to Mr. S A for further inteligance. My agitated mind would be glad to find present releaf from any quarter otherways I would wait for those probable causes hinted at by Mr. Lovell from whence I am sure to gather more satisfaction than I shall from any other quarter. I need not add that Mr. S A is too much the politician to attend to purtubations and too much the phylosopher to realize the thousand nameless anxieties that distress the tender Heart of our frail Sex. I think I have a right to say this since he has not even wrote me a line since his return tho he could be no stranger to my perplexity having received a Message or two from me and being requested by Genll. Warren to come and see me.
Since I last had the Honour of writing to you a vessel from Nantz brought me 3 Letters—one of December, one of Janry. and one of Febry. All that he says with regard to his return in those Letters is in that dated December. I think I shall see you this year in spight of British Men of war. I have expected every moment for more than two Months my recall—and from this circumstance I supposed he held himself bound by his commision to Tarry till congress pleased to permit his return. But having waited month after month and no intelligance of the kind having arrived, I presume he received the inattention as a proof that they had no further service for him. What other motives he may have I know not.
He excuses himself from writing freely on account of the danger, but says thus much—I can say with perfect sincerity that I have found nothing to disgust me, discontent me, or in any manner disturb me in the French Nation. My Evils here arise altogether from Americans.
The vessel which brought these Letters brings a story also that the Alliance in company with a 40 gun frigate was gone upon some secret expedition. Sure Mr. A would not embark for any other purpose but a speedy return to America. I pray Heaven that her arrival may soon releave me from this defered hope which maketh the Heart sick.
The Carolina Bubble has made us hard of Belief—even General Wayne’s success was not credited till Authentacated proofs of it arrived. Desolated Farefeild and Norwalk were too British exploits to be hesitated at. Too painfull are the retrospect of those scenes, and the Tragidy has so often been acted over that words are not left to discribe the Horrours of it.
Before I close suffer me with the most gratefull sensations to acknowledg your kind attention to me during the absence of my dearest Friend, by every method in your power alleviating my anxiety and rendering me all the information which you could obtain.
